In an action to recover damages for personal injuries, Louis C. Fiabane, the plaintiff’s former attorney, appeals from an order *383of the Supreme Court, Kings County (Schneier, J.), dated March 29, 2001, which granted the motion of the plaintiffs current attorney, Roberta D. Asher, to confirm the report of a Judicial Hearing Officer, dated January 19, 2001, which recommended that he be awarded only five percent of the total attorney’s fee in the underlying action.
Ordered that the order is affirmed, with costs.
The Judicial Hearing Officer’s determination is supported by the record. Consequently, the Supreme Court properly granted the motion of the nonparty respondent to confirm the report (see Mondello v Mondello, 253 AD2d 861).
The appellant’s remaining contention is without merit. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.